DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected (or provisionally rejected) on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.11,069,279 B2 and US Application No. 17/225,734.  The instant application is further rejected (or provisionally rejected) on the ground of nonstatutory double  11,030,934 B2, 11,069,280 B2, 11,037,481 B1, 11,183,099 B1, 10,950,162 B2, 11,049,431 B1, 11,011,098 B2, 11,158,232 B2, 11,037,482 B1, 10,950,161 B2, 11,062,638 B2, 10,997,896 B2, 11,043,157 B2, 10,607,527 B1, 10,950,160 B2, 11,100,838 B2, 11,017,708 B2, 11,037,480 B2, 11,062,639 B2, 11,183,098 B2, 11,183,097 B2, 11,189,210, 11,189,211, 11,189,212, 11,189,213, 11,189,214 and US copending Application Number 17/209,959, 17/338,161, 17/376,897 in view of Higgins (US 2005/0083352 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, above cited limitation.  This is because above cited US Patent/copending Application claims similar system for displaying a primary color system which converts an image data with one color space to other space through network and have the image displayed.  Note: Higgins, in the same field of endeavor, teaches xyY color space. Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Higgins in order to effectively provide high quality multi-primary color display. Due to the size of Double Patenting rejection, the Examiner just list one of independent claim for US 11,069,279 B2 as an example.  Applicant is encouraged to discuss with the Examiner for any concern about above double Patenting rejection by pointing out the patentably distinct limitation of the instant application.

Instant Application: 
US 11,069,279 B2
Claim 1. A system for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals, wherein the set of primary color signals corresponds to a set of values in xyY color space, wherein the set of values in xyY color space includes two colorimetric coordinates x and y and a luminance Y; 


an image data converter, wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of values in xyY color space; 












at least one display device; 
wherein the at least one display device and the image data converter are in network communication; wherein the encode and the decode includes transportation of the set of image data as xyY data, and 
wherein the xyY data is related to the two colorimetric coordinates x and y and the luminance Y; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data including a set of primary color signals, wherein the set of primary color signals corresponds to a set of values in xyY color space, wherein the set of values in xyY color space includes two colorimetric coordinates x and y and a luminance Y, and wherein the two colorimetric coordinates x and y are orthogonal to the luminance Y; 
an image data converter, wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of values in xyY color space; 
at least one non-linear function for processing the set of values in xyY color space, 

at least one display device; 
wherein the at least one display device and the image data converter are in network communication; wherein the encode and the decode includes transportation of xyY data, and 

wherein the xyY data is related to the luma Y′ and the two colorimetric coordinates x and y; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1), Kerr (The CIE XYZ and xyY Color Space, downloaded @ https://graphics.stanford.edu/courses/cs148-10-summer/docs/2010--kerr--cie_xyz.pdf, March 21 2010) and Ramasubramonian et al. (US 2017/0339418 A1).
Regarding Claim 1, Higgins discloses a system (Fig.4) for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals (Fig.4: 402 sRGB Data), wherein the set of primary color signals corresponds to a set of values in xyY color space (Fig.1/2 and [0042]: The XYZ values can be converted to xyY chromaticity and then tested against the original chromaticity co-ordinates.  Higgins teaches the sRGB can be converted to CIE XYZ and the XYZ can further be converted to xyY as in [0042]);
an image data converter (Fig.1-2 M1 and M2); 
at least one display device (Fig.2: multi-primary display 210); 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2).
wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data and wherein the at least one display device and the image data converter are in network communication.
However Wallace discloses Modern users have many options to view audio/video programming ([0003]). In order to provide more viewing options to users, Wallace discloses wherein the image data converter includes a digital interface ([0053]: digital interface), wherein the digital interface is operable to encode and decode the set of image data (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format) and the at least one display device and the image data converter are in network communication ([0106]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wallace with Higgins and to add above missing limitation in order to provide more viewing options to remote users through cloud service as taught by Wallace ([0003]).
Higgins modified by Wallace fails to explicitly disclose wherein the set of values in xyY color space includes two colorimetric coordinates x and y and a luminance Y and wherein the xyY data is related to the two colorimetric coordinates x and y and the luminance Y.
However Kerr teaches that xyY, a cousin of the CIE XYZ, includes two colorimetric coordinates x and y and a luminance Y and wherein the xyY data is related to the two colorimetric coordinates x and y and the luminance Y (p.10 Section “A COUSIN COLOR SPACE” last paragraph: To allow the benefits of this in our scientific work, the wonks devised a luminance-chromaticity color space based on the CIE XYZ color space. Its chromaticity coordinates are called x and y.  p.10: Equation 8-9.  P.11: Recall that Y, the coordinate of the Y primary, is in fact the luminance of the color, so we use Y (as is) as the luminance coordinate of this new color space. It is called the CIE xyY color space.  Also see p.11 Fig.4: notice the x and y two orthogonal coordinates).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kerr into that of Higgins as modified and to add the limitation of wherein the set of values in xyY color space includes two colorimetric coordinates x and y and a luminance Y and wherein the xyY data is related to the luminance Y and the two colorimetric coordinates x and y since xyY is CIE standard color space and the most common way in technical colorimetric work to describe the color of light as taught by Kerr (p.14 last para).
Higgins as modified fails to explicitly disclose wherein the digital interface is operable to encode and decode the set of values in xyY color space; and wherein the encode and the decode includes transportation of the set of image data as xyY data.
wherein the two colorimetric coordinates x and y are orthogonal to the luminance Y (Fig.3: notice xy plane is orthogonal to the luminance); wherein the digital interface is operable to encode ([0041]: In some cases, the content color volume message is transmitted in the encoded video bitstream (e.g., as one or more packet or NAL units of the bitstream)) and decode ([0041]: In some implementations, the process 1000 can include transmitting the content color volume message to a client device (e.g., a decoder device, a player device, a display device, or the like)) the set of values in xyY color space ([0100]: In some cases, a content color volume message can be generated by an encoding device (e.g., encoding device 104) and can be received and processed by a decoding device (e.g., decoding device 112), …. For example, a video encoding device (or other transmission-side device) can determine the color volume of content being encoded. In one illustrative example, the color volume can be determined using the maximum value of each color primary coordinate in a picture and the maximum luminance of the picture (e.g., in the red-green-blue (RGB) space, the xyY color space, or other suitable color spaces)); and wherein the encode and the decode includes transportation of the set of image data as xyY data ([0041] and [0100], see cited above).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ramasubramonian into that of Higgins as modified and to add above limitation for a target display to render or display the video content in a way that is suitable for the device as taught by Ramasubramonian ([0100]).

2, Higgins discloses wherein the at least one display device is operable to display the primary color system based on the set of image data, wherein the primary color system displayed on the at least one display device is based on the set of image data (Fig.2).

Regarding Claim 3, Higgins discloses wherein the image data converter is operable to convert the set of primary color signals to the set of values in xyY color space (Fig.4 and [0042]: The XYZ values can be converted to xyY chromaticity and then tested against the original chromaticity co-ordinates).

Regarding Claim 4, Higgins discloses wherein the image data converter is operable to convert the set of values in xyY color space to a plurality of color gamuts ([0036]: However, given that there is always a solution to the case with three points, it is possible to formulate a general way to convert from CIE XYZ to any multi-primary system. It is possible to find a matrix for Equation 8 that works if the image data point is inside a chromaticity triangle--for example, between the red, green and white point. Likewise, a matrix for Equation 8 may be found that works for a point is inside the chromaticity triangle between the green, cyan, and white point, etc., e.g., as shown in FIG. 9. In general, no matter how many primaries a system has, it should be possible to break the color space down into regions (for example, triangles or some other shapes) that are bounded by the white point and two primaries.  Note Kerr teaches xyY actually is a variation version of XYZ).

8, Higgins discloses wherein the set of values in xyY color space includes a reference to at least one white point ([0024]: These standard transformation matrices (also known as "recommendations" or "Rec") are based on the typical values of the primary colors and white point of a display device are often good enough for casual color conversions and calculations. Several of these standards are the "CIE Rec 601-1", "CIE Rec 709" or the "CIE XYZ itu". The white points for these recommendations have names like "D50" "D65" or "Illuminant E". Each recommendation has a slightly different chromaticity value for each of the red green and blue primary colors and a different white point value).

Regarding Claim 9, Ramasubramonian discloses wherein the xyY data includes floating points ([0176]: content_gamut_primary_x[c] and content_gamut_primary_y[c] specify the normalized x and y chromaticity coordinates, respectively, of the color primary component c, for c in the range of 0 to 2, inclusive, of the content gamut in increments of 0.00002, according to the CIE 1931 definition of x and y as specified in ISO 11664-1 (see also ISO 11664-3 and CIE 15) … content_volume_min_lum_value specify a minimum luminance value that is used to specify the color volume of the content. The values of content_volume_min_lum_value are in units of 0.0001 candelas per square metre).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 10, Higgins discloses wherein the encode includes converting the set of primary color signals to XYZ data (Fig.1 or 2) and then converting the XYZ data to create the set of values in xyY color space ([0042]: The XYZ values can be converted to xyY chromaticity).

Regarding Claim 11, Higgins discloses encoding is to convert the set of primary color signals to XYZ and then converting the XYZ data to xyY (Fig.1 and [0042]).  Ramasubramonian teaches A client-side device (e.g., a video decoding device, a video player device, a video display device, a combination thereof, or other suitable device) can receive the content color volume message, process the content color volume information within the content color volume message, and use the content color volume information to render or display the video content in a way that is suitable for the device ([0100]).  Therefore it would have been obvious to a POSITA to reverse the sequence of color space conversion and add the limitation of wherein the decode includes converting the xyY data to XYZ data and then converting the XYZ data to a format operable to display on the at least one display device in order to generate required display driving signals.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1), Kerr (The CIE XYZ and xyY Color Space, downloaded @ https://graphics.stanford.edu/courses/cs148-10-summer/docs/2010--kerr--cie_xyz.pdf, March 21 2010) and Ramasubramonian et al. (US 2017/0339418 A1) as applied to Claim 1 above, and further in view of Rusanovskyy et al. (US 2018/0063500 Al) and Poynton (“Chroma subsampling notation, downloaded @ https://poynton.ca/PDFs/Chroma_subsampling_notation.pdf, published on 24 January 2008).
Regarding Claims 5-6, Higgins as modified fails to disclose wherein the image data converter is operable to fully sample the xyY data related to the luminance Y and subsample the xyY data related to the two colorimetric coordinates x and y; wherein the xyY data related to the luminance Y and the two colorimetric coordinates x and y are fully sampled.
However Rusanovskyy discloses it had been known to a POSITA to store video data with a 4:4:4 format ([0076]: HDR/WCG video data is typically acquired and stored at a very high precision per component (even floating point), with the 4:4:4 chroma sub-sampling format and a very wide color space (e.g., CIE XYZ)) and the preferred color gamut settings may further include one or more of a description of a color volume using RGB primaries and a footprint of a color volume in a color space. The color space may include an xyY color space or a Lab color space ([0157]). Poynton teaches in addition to 4:4:4 sampling, 4:2:2, 4:1:1 and 4:2:0 samplings had been widely used.  Poynton teaches when using 4:2:2, 4:1:1 and 4:2:0 sampling methods, the luminance Y is fully sampled and the colorimetric coordinates Cb and Cr are sub-sampled (p.2 Fig.2).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rusanovskyy and Poynton into that of Higgins as modified and add the limitation of wherein the image data converter is operable to fully sample the xyY data related to the luminance Y and subsample the xyY data related to the two colorimetric coordinates x and y and wherein the xyY data related to the luminance Y and the two colorimetric coordinates x and y are fully sampled in order to provide more options for image quality with a best quality.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1), Kerr (The CIE XYZ and xyY Color Space, downloaded @ https://graphics.stanford.edu/courses/cs148-10-summer/docs/2010--kerr--cie_xyz.pdf, March 21 2010) and Ramasubramonian et al. (US 2017/0339418 A1) as applied to Claim 1 above, and further in view of Kielhofner et al. (US 2018/0198754 A1).
Regarding Claim 7, Higgins as modified fails to disclose wherein the set of image data is integrated into a standardized transportation format.
But Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131]: Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP. ”) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Higgins as modified and to add the limitation of wherein the set of image data is integrated into a standardized transportation format since SDF is a published protocol supporting multimedia streaming.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1), Kerr (The CIE XYZ and xyY Color Space, downloaded @ https://graphics.stanford.edu/courses/cs148-10-summer/docs/2010--kerr--cie_xyz.pdf, March 21 2010) and Ramasubramonian et al. (US 2017/0339418 A1) as applied to Claim 1 above, and further in view of Sole Rojals et al. (US 2016/0360214 A1).
Regarding Claim 12, Higgins as modified fails to disclose wherein the set of image data is transported linearly without a non-linear function applied to the luminance Y.
However Sole Rojals, in the same field of endeavor, discloses a POSITA before the effective filing date of the claimed invention had already known to use either non-constant luminance (NCL) approach (Fig.7) or constant luminance (CL) approach (Fig.8) to transport image data.  Sole Rojals discloses The NCL approach of FIG. 7 applies the conversion from R′G′B′ to Y′CbCr after OETF ([0064]).  This is different from CL, wherein the CL approach generates Y′CbCr as illustrated in FIG. 8. FIG. 8 is a block diagram illustrating an example for constant luminance. To generate Y′, luminance, Y, is first computed from R, G, and B in linear light, then Y′ is obtained by applying OETF to Y ([0065]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sole Rojals into that of Higgins as modified and to add the limitation of wherein the set of image data is transported linearly without a non-linear function applied to the luminance Y (as shown in Fig.7) since NCL conversion is ITU-R BT.2020 standard compliant as taught by Sole Rojals ([0064]).

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1), Elliott et al. (US 2010/0277498 A1), Kerr (The CIE XYZ and xyY Color Space, downloaded @ https://graphics.stanford.edu/courses/cs148-10-summer/docs/2010--kerr--cie_xyz.pdf, March 21 2010), and Ramasubramonian et al. (US 2017/0339418 A1).
Regarding Claim 18, Higgins discloses a system for displaying a primary color system (Fig.4), comprising: 
a set of image data including a set of primary color signals (Fig.4: 402 sRGB Data), wherein the set of primary color signals corresponds to a set of values in xyY color space (Fig.1/2 and [0042]: The XYZ values can be converted to xyY chromaticity and then tested against the original chromaticity co-ordinates); 
an image data converter (Fig.1-2 M1); 
at least one display device (Fig.2: multi-primary display 210); 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2). 
Higgins fails to disclose wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data .
However Wallace discloses Modern users have many options to view audio/video programming ([0003]). In order to provide more viewing options to users, Wallace discloses wherein the image data converter includes a digital interface ([[0053]: digital interface), wherein the digital interface is operable to encode and decode the set of image (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format) and wherein the at least one display device and the image data converter are in network communication ([0106]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wallace with Higgins and to add above missing in order to provide more viewing options to remote users through cloud service as taught by Wallace ([0003]).
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable.
But Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131 ]: Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP. ”), wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Higgins modified by Wallace and to include a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since it is a published protocol supporting multimedia streaming.
wherein the set of image data further includes pixel mapping data.
However Elliott discloses pixel mapping had been known to a POSITA at the multi-primary color display system before the effective filing date of the claimed invention (Fig.4 and [0020]: FIG. 4 shows a section of a display comprised of the repeat cell group of FIG. 3 with `one-pixel-to-two-sub-pixel` mapping).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Elliott into that of Higgins as modified and to add the limitation of wherein the set of image data further includes pixel mapping data in order to improve image rendering accuracy or perception as taught by Elliott ([0002]).
Higgins modified by Wallace, Kielhofner and Elliott fails to explicitly disclose wherein the set of values in xyY color space includes two colorimetric coordinates x and y and a luminance Y, and wherein the xyY data is related to the two colorimetric coordinates x and y and the luminance Y.
However Kerr teaches that xyY, a cousin of the CIE XYZ, includes two colorimetric coordinates x and y and a luminance Y, and wherein the xyY data is related to the two colorimetric coordinates x and y and the luminance Y (p.10 Section “A COUSIN COLOR SPACE” last paragraph: To allow the benefits of this in our scientific work, the wonks devised a luminance-chromaticity color space based on the CIE XYZ color space. Its chromaticity coordinates are called x and y.  p.10: Equation 8-9.  P.11: Recall that Y, the coordinate of the Y primary, is in fact the luminance of the color, so we use Y (as is) as the luminance coordinate of this new color space. It is called the CIE xyY color space.  Also see p.11 Fig.4: notice the x and y two orthogonal coordinates).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kerr into that of Higgins as modified and to add the limitation of wherein the set of values in xyY color space includes two colorimetric coordinates x and y and a luminance Y, and wherein the xyY data is related to the two colorimetric coordinates x and y and the luminance Y since xyY is CIE standard color space and the most common way in technical colorimetric work to describe the color of light as taught by Kerr (p.14 last para).
Higgins as modified fails to explicitly disclose wherein the digital interface is operable to encode and decode the set of values in xyY color space; and wherein the encode and the decode includes transportation of the set of image data as xyY data.
However Ramasubramonian teaches wherein the digital interface is operable to encode ([0041]: In some cases, the content color volume message is transmitted in the encoded video bitstream (e.g., as one or more packet or NAL units of the bitstream)) and decode ([0041]: In some implementations, the process 1000 can include transmitting the content color volume message to a client device (e.g., a decoder device, a player device, a display device, or the like)) the set of values in xyY color space ([0100]: In some cases, a content color volume message can be generated by an encoding device (e.g., encoding device 104) and can be received and processed by a decoding device (e.g., decoding device 112), …. For example, a video encoding device (or other transmission-side device) can determine the color volume of content being encoded. In one illustrative example, the color volume can be determined using the maximum value of each color primary coordinate in a picture and the maximum luminance of the picture (e.g., in the red-green-blue (RGB) space, the xyY color space, or other suitable color spaces)); and wherein the encode and the decode includes transportation of the set of image data as xyY data ([0041] and [0100]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ramasubramonian into that of Higgins as modified and to add above limitation for a target display to render or display the video content in a way that is suitable for the device as taught by Ramasubramonian ([0100]).

Regarding Claim 19, Higgins as modified fails to explicitly disclose wherein the pixel mapping data includes a subsample of the set of values in xyY color space.
However Rusanovskyy discloses it had been known to a POSITA to store video data with a sub-sampling format ([0076]: HDR/WCG video data is typically acquired and stored at a very high precision per component (even floating point), with the 4:4:4 chroma sub-sampling format and a very wide color space (e.g., CIE XYZ)) and the preferred color gamut settings may further include one or more of a description of a color volume using RGB primaries and a footprint of a color volume in a color space. The color space may include an xyY color space or a Lab color space ([0157]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rusanovskyy into that of Higgins as modified and add the limitation of wherein the pixel mapping data includes a subsample of the set of values in xyY color space in order to create a best image quality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1), Elliott et al. (US 2010/0277498 A1), Kerr (The CIE XYZ and xyY Color Space, downloaded @ https://graphics.stanford.edu/courses/cs148-10-summer/docs/2010--kerr--cie_xyz.pdf, March 21 2010), and Ramasubramonian et al. (US 2017/0339418 A1) as applied to Claim 18 above, and further in view of Taoka et al. (US 2004/0145599 A1).
Regarding Claim 20, Higgins as modified fails to disclose wherein the pixel mapping data includes an alignment of the set of values in xyY color space.
However Taoka discloses Each time the luminance values of sub-pixels that correspond to one pixel in the display screen are stored in the buffers ("Yes" in step S20), the RGB mapping unit 65 converts the Y-Cb-Cr color space into the R-G-B color space using the luminance values, the blue-color-difference values, and the red-color-difference values of the three consecutively aligned sub-pixels, that is, calculates the color values of the pixel in the display screen that corresponds to the three consecutively aligned sub-pixels (S21). The color values obtained here are written over the color values of the same pixel stored in the frame memory 2 (S22) ([0157]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Taoka into an alignment of the set of values in xyY color space in order to provide a high-quality display in units of sub-pixels as taught by Taoka ([0007]).

Allowable Subject Matter
Claims 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the at least one non-linear function is not applied to the colorimetric coordinates x and y, and wherein the at least one non-linear function is applied to the luminance Y, thereby creating a luma Y′ as claimed in Claim 13. Claims 14-17 are objected due to their dependency on Claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613